UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1872


ALIAKSEI BABAYED; OLEYSA NOVIKOVA,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals


Submitted:   September 19, 2011              Decided:    October 3, 2011


Before KING and    DAVIS,   Circuit   Judges,    and    HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Linda Hanten, HARRIGAN & HANTEN, PC, Washington, D.C., for
Petitioners.   Tony West, Assistant Attorney General, Jamie M.
Dowd, Senior Litigation Counsel, Andrew N. O’Malley, Trial
Attorney, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Aliaksei Babayed, a native and citizen of Belarus, and

his   wife,       Oleysa       Novikova,      a       native   and     citizen    of    Russia

(collectively “Petitioners”), petition for review of an order of

the   Board       of    Immigration      Appeals         (“Board”)       dismissing         their

appeal from the immigration judge’s denial of their requests for

asylum   and       withholding      of       removal.          Babayed    is    the    primary

applicant for asylum; the claims of his wife are derivative of

his application.               See 8 U.S.C. § 1158(b)(3) (2006); 8 C.F.R.

§ 1208.21(a) (2011).

              A    determination        regarding         eligibility      for    asylum      or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                              INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                        Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.         8 U.S.C. § 1252(b)(4)(B) (2006).                       Legal issues are

reviewed      de       novo,    “affording            appropriate      deference       to     the

[Board]’s      interpretation           of    the      [Immigration       and    Nationality

Act] and any attendant regulations.”                           Li Fang Lin v. Mukasey,

517 F.3d 685, 691-92 (4th Cir. 2008).                          This court will reverse

the   Board       only     if    “the    evidence         .    .   .   presented       was    so

compelling that no reasonable fact finder could fail to find the

requisite fear of persecution.”                         Elias-Zacarias, 502 U.S. at

                                                  2
483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

Furthermore,      “[t]he    agency       decision      that      an     alien       is    not

eligible for asylum is ‘conclusive unless manifestly contrary to

the law and an abuse of discretion.’”                  Marynenka v. Holder, 592

F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D)

(2006)).

            We have reviewed the evidence of record and conclude

that   substantial     evidence      supports         the     adverse      credibility

finding.     We further conclude that Babayed failed to present

sufficient independent evidence of persecution, notwithstanding

the adverse credibility determination, as discussed in Camara v.

Ashcroft,   378    F.3d    361,    370    (4th      Cir.    2004).       We     therefore

uphold the denial of the Petitioners’ requests for asylum and

withholding of removal.           See id. at 367 (“Because the burden of

proof for withholding of removal is higher than for asylum —

even though the facts that must be proved are the same — an

applicant who is ineligible for asylum is necessarily ineligible

for withholding of removal under [8 U.S.C.] § 1231(b)(3).”).

            Accordingly,     we    deny       the   petition      for    review.            We

dispense    with    oral    argument       because         the   facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED

                                          3